Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.

Kuno (US 2020/0251371) is believed to be the closest related prior art.  The references teaches an electrostatic chuck comprising a base plate (70) including a first part (part under wafer W) and a second part (part under focus ring 52), the second part being located at an outer circumference of the first part, the base plate being electrically-conductive (paragraph 0050), the base plate including a gas inlet path (He gas inlet) to which a cooling gas is introduced (paragraph 0045); a first electrostatic chuck part (27) provided on the first part, the first electrostatic chuck part being configured to clamp a wafer (W), the first electrostatic chuck part including a ceramic dielectric substrate including at least one through-hole (23d) communicating with the gas inlet path (paragraph 0044), and a first clamping electrode (32) embedded in the ceramic dielectric substrate; and a second electrostatic chuck part (28) provided on the second part, the second electrostatic chuck part being configured to clamp a focus ring (52), the second electrostatic chuck part including a ceramic layer including at least one through-hole (29d) to which a cooling gas can be introduced (paragraph 0045), the ceramic layer including at least a first layer contacting the focus ring when the second electrostatic chuck part clamps the focus ring (upper surface of chuck 28).	  However, the reference does not teach that a density of the first layer is less than a density of the ceramic dielectric substrate.

	Himori (US 9,275,836), Sasaki (US 10,410,902), Ishizawa (US 2018/0019107), Saitoh (US 2019/0318918), Oka (US2020/0176228) and Shiraishi (US 2020/0286769) all teach an electrostatic chuck with a first chucking member to clamp a wafer and for a second clamping chucking member to clamp a 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the ceramic layer including at least a first layer contacting the focus ring when the second electrostatic chuck part clamps the focus ring, a density of the first layer is less than a density of the ceramic dielectric substrate.

Claims 2-10 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839